Case 1:20-cv-02278-JPH-DLP Document 1-3 Filed 08/31/20 Page 1 of 1 PagelD #: 11

RICHARD R. HUSTON, ATTORNEY AT LAW
RETURN MAIL ADDRESS MED °
517 US HIGHWAY 31N
GREENWOOD IN 46142-3932 i 2 OL TOM Ss

NOV 04 2019

Po REMIT TO:

MED-1 SOLUTIONS, LLC
MELISSA HAZEL DIETZ DEPT 5621

SE ee PO BOX 790126
eee ST LOUIS MO 63179-0126

Account of: MELISSA HAZEL DIETZ

Creditor: COMMUNITY HEALTH NETWORK

Client Reference Numbe

MED-1 Account Numbe

Date of service 10/03/18 in the amount of $6868.90

Dear MELISSA HAZEL DIETZ:

We represent the above-named creditor on the collection of this account. Mail your check, money
order or credit card information directly to MED-1 Solutions, LLC in the enclosed envelope. For
your convenience, you may also make your payment online by visiting our website at
www.medisolutions.com and entering account numbe

If you need 36° make a payment arrange aént or discuss your account, please call a MED-1
Solutions .répresentative at 888.323.0811. If you are mailing in payment, please fill out the

information on the reverse side en that portion of the form in the enclosed envelope.

     
 

Unless you notify this office within’30 days of receiving this notice that you dispute the validity
of this debt or a portion thereof, we will assume the debt is valid. If you notify this office in writing
within 30 days of receiving thi¢ notice that you dispute the validity of this debt or any portion
thereof, this office will obtain ¥erification of the debt or obtain a copy of a judgment and mail you
a copy of such judgment or/Werification. If you so request this office in writing within 30 days of
receiving this notice, we will provide you with the name and address of the original creditor, if

different from the current creditor.

Sincerely,

Richard R.
Attorney at.
MED-1 Solution

   

EXHIBIT

_C

THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS IS AN ATTEMPT TO
A DEBT, AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT

tabbies*
